DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final, filed 06/21/2022, with respect to rejection of claims 1-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn in light of the newly filed arguments.
Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closes prior arts of record are Abele et al. (US20140232736) in view of Janes et al. (US20210231963).  The prior arts of record disclose an image projection system, comprising: a first transmitter configured to generate pixel light pulses and transmit the pixel light pulses along a transmission path to be projected onto an eye to render a projection image thereon; a second transmitter configured to generate infrared (IR) light pulses transmitted along the transmission path and to be projected onto the eye and reflected back therefrom as reflected IR light pulses on a reception path (Figs. 1-4, 0073-0078; plurality of laser lights and wavelengths including IR combined and oscillating across a plurality of axes to generate an image for display). 
a coaxial scanning system arranged along the transmission path and the reception path, the coaxial scanning system comprising at least one oscillator structure that enables the coaxial scanning system to steer the pixel light pulses and the IR light pulses in a first scanning direction and in a second scanning direction according to a scanning pattern, an eye-tracking sensor configured to receive the reflected IR light pulses from the coaxial scanning system (Figs. 1-4, 0062-0084; plurality of sensor and processing units providing augmented reality by combining an eye tracking system with the projected image data according to the position of the eye of the user). 
However the prior arts of record individually nor in combination explicitly disclose receive the reflected IR light pulses from the coaxial scanning system, generate a retina image of the eye based on the reflected IR light pulses, and process the retina image to determine a location of a fovea region of the eye and a system controller configured to render the projection image based on the location of the fovea region, wherein the projection image is rendered with a higher resolution in the fovea region and is rendered with a lower resolution outside of the fovea region, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483